Citation Nr: 1820376	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-41 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for a low back disability. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), depression, and anxiety disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's daughter


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1980 to July 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

The Veteran has appealed a claim of entitlement to service connection for PTSD, however medical evidence of record indicates that the Veteran has current diagnoses of depression and anxiety disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record, i.e., that matters of service connection for diagnosed psychiatric disabilities other than PTSD are part and parcel of a service connection for PTSD claim.  Accordingly, the issue is expanded as indicated on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In his February 2018 Board hearing, the Veteran testified that he first sought treatment for back pain at a VA hospital in 2006.  He also stated that he currently goes regularly to a VA medical center for treatment and occupational therapy related to his disabilities.  To date, the only VA medical records in the claims file are from the Tuskegee VA medical center in July 2011.  In his June 2010 claim for benefits, the Veteran stated that he had received treatment from VA West Campus in Montgomery, Alabama, from 1981 through 2010.  On remand, the AMC attempt to obtain any outstanding VA records dated from 1981 to the present.  

Additionally, a review of the July 2011 VA examinations for PTSD and Joints shows them to be inadequate.  

Regarding the July 2011 VA examinations for PTSD and Joints, the Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran claims that his current knee and back disabilities are related to a motor vehicle accident he experienced in service in December 1981.  Service treatment records from that time show that the Veteran was treated for a lumbosacral strain and knee contusions following that incident.  In an April 1983 reenlistment examination, the Veteran selected "Yes" when asked if he had cramps in his legs and checked "Don't Know" when asked if he had recurrent back pain.  In the Joints examination, the examiner concluded that the Veteran's current knee and back disabilities were less likely than not related to service.  As rationale, the examiner explained that based on a review of the Veteran's service treatment records, "the back strain and contusions were resolved," that "the Veteran has degenerative changes (minimal) of the spine and knees which is common for a male of this age group," and that following the incident, the Veteran "was appropriately prescribed Motrin and he had rested in hospital for two days as noted in service medical records with no other incident or adverse effects noted in medical records."  This rationale provides the evidence on which the examiner made his conclusion, but does not provide a medical explanation as to how the evidence leads to the conclusion, nor does it address the April 1983 examination.  Therefore, the examination report is not adequate to decide the claim.  The Veteran also testified that his injuries have continued to worsen, to the extent that he is unable to walk.  A new examination is necessary to determine the extent of the Veteran's current disabilities and to provide an adequate opinion as to whether they were caused by or incurred in service. 

Regarding the claim for PTSD, in the Veteran's July 2011 examination, the examiner concluded that the Veteran did not have a current diagnosis of PTSD, but rather had diagnoses of depression and anxiety.  On the aforementioned April 1983 reenlistment examination, the Veteran checked "Don't Know" when asked if he had depression or excessive worry and nervous trouble of any sort.  The examiner did not address whether the diagnosed mental disorders were caused by or incurred in service.  As noted in the introduction, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms.  Therefore, a new examination is required to address any and all acquired psychiatric disorders and their possible relationship to service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of outstanding records pertaining to any treatment the Veteran has received at VA facilities from the 1980s forward.  The evidence obtained, if any, should be associated with the claims file.  

2.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for VA examination of the low back and bilateral knees.  The entire claims file, to include a complete copy of this Remand, must be made available to the designated examiner and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies to include x-rays, if necessary, should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current disabilities of the back and knees.  Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed report.

3.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA psychiatrist or psychologist to provide a mental disorders examination.  The entire claims file, to include a complete copy of this Remand, must be made available to the designated examiner and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies to include x-rays, if necessary, should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current psychiatric disabilities.  Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.  In providing this opinion, the examiner should include discussion of the April 1983 reenlistment examination in the Veteran's service treatment records. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed report.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

